Title: From George Washington to General Henry Clinton, 26 July 1780
From: Washington, George
To: Clinton, Henry


					
						sir
						Head qrs [Preakness, N.J.] July the 26th 1780
					
					Your Excellency’s dispatches on the subject of the Troops of Convention have been received. I am exceedingly obliged by the favourable sentiments You are pleased to entertain of my disposition towards prisoners, and I beg leave to assure You, Sir, that I am sensible of the treatment, which those under your direction have generally experienced. There is nothing more contrary to my wishes, than that Men in captivity should suffer the least unnecessary severity or want and I shall take immediate occasion to transmit a Copy of the Report You inclosed (the truth of which I can neither deny or admit) to the Commandant at Charlotte ville, with orders to inquire into the facts, and to redress wherever there may be grievances. At the same time that I will not pretend to controve⟨rt⟩ the justice of the matters complained of by Mr Hoakley (the Report transmitted being the first & only communication I have had with respect to them) I cannot but think the terms of General Phillips’s Letter to Your Excellency, rather exceptionable, and that this Gentleman’s own experience and good understanding might have led to a more favourable and just interpretation than the one he has been pleased to make upon the occasion. I have the Honor to be with respect Yr Excellency’s Most Obedt servant
					
						Go: Washington
					
				